DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 7, 9, 12, and 16-18 have been amended. Claims 21 and 22 have been cancelled. Claims 1, 3-6, 8, 10-12, 14-15, and 18-20 are currently pending. 

Allowable Subject Matter

Claims 1, 3-6, 8, 10-12, 14-15, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 12, and 18, none of the cited references either alone or in combination teaches  registering, by a filter driver that is layered above a USB controller driver on a computing device, with USB controller driver to be notified when bandwidth consumption of a connection between the computing device and USB dock has exceeded a threshold; receiving, by the filter driver and from the USB controller driver, a notification that the bandwidth consumption of the connection between the computing device and the USB dock has exceeded the threshold when a plurality of USB devices are connected to the USB dock such that the computing device uses the connection to communicate with each of the plurality of USB devices; and in response to the notification, selecting a different alternate mode for at least one USB device of the plurality of USB devices that are connected to the USB dock, wherein selecting the different alternate mode comprises changing from a first alternate setting for an interface of the at least one USB device to a second alternate setting for the interface, the first alternate setting defining a first type of endpoint that requires more bandwidth and the second alternate setting defining a second type of endpoint that requires less bandwidth, wherein the filter drive selects the different alternate mode for the at least one USB device of the plurality of USB devices based on a device priority for each of the plurality of USB devices. 

US PGPUB 2017/0024344 discloses a USB computing device that communicates with a USB endpoint via a single bus connection to a USB hub dock, wherein bandwidth for each device is monitored based on a threshold and adjusted. No mention of selecting a different alternate mode for at least one USB device of the plurality of USB devices that are connected to the USB dock, wherein selecting the different alternate mode comprises changing from a first alternate setting for an interface of the at least one USB device to a second alternate setting for the interface, the first alternate setting defining a first type of endpoint that requires more bandwidth and the second alternate setting defining a second type of endpoint that requires less bandwidth is present. 

US PGPUB 2011/0022769 discloses monitoring a bandwidth consumption between a device and a dock based on a threshold. No mention of selecting a different alternate mode for at least one USB device of the plurality of USB devices that are connected to the USB dock, wherein selecting the different alternate mode comprises changing from a first alternate setting for an interface of the at least one USB device to a second alternate setting for the interface, the first alternate setting defining a first type of endpoint that requires more bandwidth and the second alternate setting defining a second type of endpoint that requires less bandwidth is present. 

US PGPUB 2011/0208892 discloses a USB filter driver that detects a bandwidth check for different USB endpoints. No mention of selecting a different alternate mode for at least one USB device of the plurality of USB devices that are connected to the USB dock, wherein selecting the different alternate mode comprises changing from a first alternate setting for an interface of the at least one USB device to a second alternate setting for the interface, the first alternate setting defining a first type of endpoint that requires more bandwidth and the second alternate setting defining a second type of endpoint that requires less bandwidth is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184